Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-3 and 5-8 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim 1 recites “A interproximal kite brush” and describes the bristles as being arranged in a “kite pattern” where the use of the term(s) kite and kite pattern render the claim indefinite as it is unclear what is intended by the language. The word “kite” has various meanings the most commonly used being 1) a light frame covered with thin material which is flown in the wind at the end of a string and 2) various small hawks with long narrow wings and often a notched/forked tail. Perhaps Applicant is attempting to use the term kite to denote the shape of the brush as shown in Figure 1 and 3, where the bristles increase in length from the proximal end toward the distal end until reaching a maximum and the bristles decrease in length from the maximum to the distal end and/or the shape as shown in Figure 2, where the bristles are uniform in length on the lower half and on the upper half, the bristles increase in length from the proximal end 
Claim 1 recites “plurality of bristle fans” where it is unclear what is meant by “bristle fans”. Claims 2-5 also recite “bristle fans” and, as a result, are also indefinite. For purposes of examination the claims will be interpreted as requiring a plurality of bristles.  
Claim 1 requires the bristle head portion be located at the distal end, where the distal end refers to the distal end of the handle. Claim 1 further requires the bristles increase in length from the proximal end towards the distal end until reaching a maximum length and decrease in length from the maximum length to the distal end, where it is unclear if the proximal end and the distal end referenced here refer to the proximal and distal ends of the handle recited in line 3 of claim 1 or if Applicant intended to recite the bristle head portion have proximal and distal ends (the proximal end of the bristle head portion extending from the distal end of the handle). If the bristle head portion is located at the distal end of the handle it is unclear how the bristles increase in length from the proximal end of the handle to the distal end of the handle until reaching a maximum length and decrease in length from the maximum length to the distal end of the handle. Additionally, “the bristles” lacks antecedent basis in the claim as the only mention of bristles is with regard to a plurality of bristle fans. It is suggested applicant 
Claim 3 recites “the plurality of bristle fans in an upper handle region have a distinct formulation form a lower handle region” where it is unclear what structure is intended by the upper and lower handle regions and how these regions relate to the proximal and distal ends of the handle. The handle is recited as having distal and proximal ends, where the bristle head portion is at the distal end of the handle. Claim 1 does not require the bristle fans be on the handle; instead, they are on the bristle head portion. It is unclear where the upper and lower handle regions are located. Additionally, it is unclear if and how the handle, handle regions and bristle fans are being described with respect to one another. The clause also appears to be incomplete as there is no subject between “from” and “a lower handle region”; that is, the bristle fans of the upper handle region are not compared to any structure on the lower handle region. 
Claim 5 recites “the lower region” lines 2-3.  There is insufficient antecedent basis for this limitation in the claim. 
Claim 5 requires the lower region of the plurality of bristle fans have the same length bristles, where this limitation appears to contradict claim 1 which requires the bristle fans increase in length from the proximal end to the distal end until reaching a maximum length and decrease in length from the maximum to the distal end.
Claim 6 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being incomplete for omitting essential structural cooperative relationships of elements, such omission amounting to a gap between the necessary structural connections.  See MPEP § 2172.01.  The omitted structural cooperative the proximal end curved Y floss pick and the other structures of the invention (e.g. handle, bristle head, etc.).
Claim 6 recites a proximal end curve Y floss pick where it is unclear what is intended by this language. Firstly, it is unclear what the structure of a floss pick is; for example, is Applicant attempting to claim a toothpick (elongated member with pointed/tapered end), a flossing member having bifurcating arms with a floss strand extending there between as shown in the drawings, or some other structure. Additionally, it is unclear what is intended by “curve Y” and if the proximal end has any relation to the proximal end recited in claim 1.
Claim 7 recites “the upper region” lines 2.  There is insufficient antecedent basis for this limitation in the claim. 
Claim 8 recites “the lower region” line 2.  There is insufficient antecedent basis for this limitation in the claim. 

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-3, 5, 7 and 8, as best understood, are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Victoria (US 20030027101).

Regarding claim 2, Victoria discloses the plurality of bristle fans are coupled radially outward with varying lengths from the wire core (Refer to Figures 1-3 and paragraphs 0013 and 0015).
Regarding claim 3, Victoria discloses the plurality of bristle fans in an upper handle region (region with bristles 14 having increasing and decreasing slopes, best shown in Figure 1, Refer to paragraph 0013 and 0015) have a distinct formation from a lower handle region (region with bristles of uniform length, best shown in Figure 1). 
Regarding claim 5, Victoria discloses the lower region (region with bristles of uniform length, best shown in Figure 1) of the plurality of bristle fans have the same length bristles. 
Regarding claim 7, Victoria discloses the upper region (region with bristles 14 having increasing and decreasing slopes, best shown in Figure 1) have the constant 
Regarding claim 8, Victoria discloses the lower region (region with bristles of uniform length, best shown in Figure 1) of the plurality of bristle fans has a constant slope between the proximate and distal ends. 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 6, as best understood, is rejected under 35 U.S.C. 103 as being unpatentable over Victoria and Jansheski et al. (US 20090095319).
Regarding claim 6, Victoria discloses the interproximal kite brush of claim 1 above; however, Victoria does not discloses a proximal end curve Y floss pick. Althogh Victoria does not provide a curved Y floss pick it is well-known and conventional for interproximal brushes to be provided with flossing picks/heads on an end opposite the interdental brush as demonstrated by Jansheski et al. (Refer to Figure 3). Janesheski et al. teach an interproximal brush (42) may be provided on a distal end of a handle (end near 16) and a curve Y floss pick (12) on a proximal end of the handle as shown in Figure 3, in order to allow the user to clean the interproximal space with floss secured between arms of the Y floss pick and/or with the interproximal brush as desired. It would have been obvious to one of ordinary skill in the art before the effective filing date of the . 
Response to Arguments
Applicant’s arguments with respect to claim(s) 1-3 and 5-8 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to TATIANA L NOBREGA whose telephone number is (571)270-7228.  The examiner can normally be reached on M-F 8am-4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tom Sweet can be reached on 571-272-4761.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  

/TATIANA L NOBREGA/           Primary Examiner, Art Unit 3799